Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 10/21/2020. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.

Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113) 

Claim 4 recites: “wherein the gas contains propylene produced in an ethylene plant”, this limitation is subject to product by process analysis. 

35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorokes et al. (US 20210040958).
Claim 1
Regarding Claim 1, Sorokes discloses [a] centrifugal compressor (102a) comprising:
a rotary shaft (108) which is configured to rotate around an axis; and
a plurality of impellers (160) fixed to and which is configured to integrally rotate with the rotary shaft so that a gas flowing from an upstream side in an axial direction is compressed by being pumped outward in a radial direction,
wherein at least one of the plurality of impellers has a design point of a flow rate coefficient φ which is 0.1 to 0.2 (Para [0057] discloses a range from 0.050-0.110.), and a machine Mach number M0 of 1.1 to 1.3 (Para [0050] discloses several ranges including in excess of Mach 1 and in excess of Mach 1.2.), is configured to be operable between a flow rate coefficient minimum value φmin and a flow rate coefficient maximum value φmax, and has an operation range expressed by the following Equation (a) is 30% or higher,

(Operation Range)={(Flow Rate Coefficient Maximum Value φmax)−(Flow Rate Coefficient Minimum Value φmin)}/(Flow Rate Coefficient Maximum Value φmax)  (a).
[Examiner’s note: when φmax=0.110 and φmin=0.50 the Operation Range = 0.85 or 85% which is greater than 30% as required by the claim.]
Claim 3
Regarding Claim 3, Sorokes discloses [t]he centrifugal compressor according to claim 1,
wherein an outlet width of the impeller is formed so that the operation range is 30% or higher (Sorokes discloses a centrifugal compressor with an 85% operating range, thus Sorokes inherently discloses the claimed range.).

35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorokes et al. (US 20210040958) in view of Iurisci et al. (US 20180209728).

Claim 2
 except
wherein a molecular weight of the gas is 30 or higher.
However, Iurisci teaches wherein a molecular weight of the gas is 30 or higher (Para [0056] discloses the use of propane which has a molecular weight of 44.1).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Iurisci to use a gas with a molecular weight of 30 or higher in Sorokes’ compressor in an LNG refrigeration cycle to absorb the heat of an LNG stream (Para [0057]).

Claim 4
Regarding Claim 4, Sorokes discloses [t]he centrifugal compressor according to claim 1, except
wherein the gas contains propylene produced in an ethylene plant.
However, Iurisci teaches a gas that contains propylene (Iurisci Para [0056] discloses the use of propane, which is a gas which includes propylene) produced in an ethylene plant (product by process limitation, see paragraph above).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Iurisci to use propane which is a gas that contains propylene in Sorokes’ compressor in an LNG refrigeration cycle to absorb the heat of an LNG stream (Para [0057]).

Claim 5
 except
wherein the gas contains propane used for an LNG plant.
However, Iurisci teaches wherein the gas contains propane (Para [0056]) used for an LNG plant (Para [0055]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Iurisci to use of propane in Sorokes’ compressor in an LNG refrigeration cycle to absorb the heat of an LNG stream (Para [0057]).

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/EDWARD BUSHARD/
Examiner, Art Unit 3746

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, May 26, 2021